DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/14/2022.  Applicant argues that searching both Species A & B is reasonable and would not impose a serious burden on the Examiner.  Examiner respectfully disagrees, as set forth in the restriction requirement, Species A is different from Species B, and therefore, would require a different search, which would in turn require additional time.

Claim Objections
Claim 4 is objected to because of the following informalities: claim 4 contains a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008300103 (hereinafter JP’103).
With respect to claim 1, JP’103 teaches a battery module (Figure 1, 10) comprising:
a plurality of battery cells (13);
a module case (11, 11a, 11b) configured to receive the plurality of battery cells (13); and filling portions (22) (Figures 5A & 5B) provided between the plurality of battery cells (13), wherein the filling portions (22) are configured to: when an internal temperature of the battery module (10) is lower than a predetermined temperature value, transform into a structure in which the volume of the filling portions (22) is increased (due to the curvature – Figure 5B) such that the plurality of battery cells (13) are supported (Abstract) (as illustrated), and when the internal temperature of the battery module (10) is higher than or equal to the predetermined temperature value, transform into a structure in which the volume of the filling portions (22) is decreased/(by returning to a flat shape) (Figure 5A) such that cooling passages (15) are secured between the module case (11) and the plurality of battery cells (13) and between the plurality of battery cells (13) (Abstract) (as illustrated).
Though JP’103 does not illustrate wherein filling portions (22) are provided between the module case (11, 11a, 11b) and the battery cells (13), it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to do so in order to provide additional cooling to the module case (11, 11a, 11b).

With respect to claim 2, JP’103 teaches wherein the filling portions (22) are formed of a shape transformation material/(two-way shape memory alloy) that changes shape according to a temperature of the filling portions (Abstract). 
With respect to claim 3, JP’103 teaches wherein each of the filling portions (22) comprise: 
a filling portion (22) body having an upper body/(first switching member (22)) and a lower body/(second switching member (22)) (see Figure 5B below) of a plate shape individually formed thereon (Figure 5B), the filling portion body (22) having a first end (first outer end) and a second end (second outer end); and a pair of filling portion fixing portions/(housing wall (12) segments), each filling portion fixing portion/(housing wall (12) segments) being positioned on a respective one the first end (first outer end) and the second end (second outer end) of the filling portion body (22) and being attached to inside of the module case such that the filling portion body (22) is fixed (as illustrated – see figures below).

    PNG
    media_image1.png
    501
    692
    media_image1.png
    Greyscale

With respect to claim 4, JP’103 teaches, wherein each filling portion body (22) is configured to:
when the internal temperature of the battery module is lower than the predetermined temperature value, transform into a first shape in which the upper body and the lower body are respectively bent in a direction in which the plurality of battery cells (13) are disposed (as illustrated in Figure 5B) (Abstract), and
when the internal temperature of the battery module (10) is higher than or equal to the predetermined temperature value, transform into a second shape in which the upper body and the lower body are respectively stretched in parallel (as illustrated in Figure 5A) (Abstract).
With respect to claim 6, JP’103 teaches wherein the cooling passages (15) are air passages that are formed in empty spaces between the filling portions (22) and the plurality of battery cells (13) (as illustrated).
Regarding limitations recited in claim 6 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device nor material or article worked upon (i.e. air) further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 

With respect to claim 10, JP’103 teaches wherein the plurality of battery cells are pouch-type/laminated battery cells (13) (as illustrated in Figure 3).
With respect to claim 11, JP’103 teaches a high-capacity battery pack comprising, as a unit module (Figure 1, 10), a battery module (10) according to claim 1, as set forth above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2008300103 (hereinafter JP’103), as applied to claim 3 above, and further in view of CN 103403915 A (hereinafter CN’915 – translation attached and relied upon below).
With respect to claim 5, JP’103 discloses all claim limitations as set forth above but fails to teach wherein the filling portion fixing portions/(housing wall (12) segments) are formed of an elastic member.  CN’915 teaches an apparatus comprising a battery module (Figure 6) made of a plurality of pouch battery cells (2) contained in a battery housing (1), wherein the housing walls (4) comprise fiber composite elastic material in order to increase the strength of the wall thereby improving the safety of the battery pack case (para. [0021]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to form the filling portion fixing portions/(housing wall (12) segments) in JP’103 of an elastic member, as taught by CN’915, in order to increase the strength of the wall thereby improving the safety of the battery pack case. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/						3/22/2022Primary Examiner, Art Unit 1725